Citation Nr: 0729840	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-07 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
schizophrenic disorder, currently rated as 50 percent 
disabling.

2.  Entitlement to an increased disability rating for 
residual vascular malformation, status post surgery and 
immobilization of the left knee, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
January 1974.  This case comes to the Board of Veterans' 
Appeals (Board) from an October 2004 rating decision.


FINDINGS OF FACT

1. The veteran's schizophrenia is not manifested in suicidal 
ideation, obsessional rituals, illogical speech, near-
continuous panic or depression, poor impulse control, 
disorientation, poor hygiene, or problems in relationships 
and does not affect most areas of the veteran's life as he is 
able to work, maintain relationships, has good judgment and 
thinking despite a somewhat depressed and anxious mood.

2.  The veteran's left knee arteriovenous fistula is not 
manifested in ulceration, cellulitis, or stasis dermatitis 
despite problems with fatigue and swelling of the knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for schizophrenia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 
Diagnostic Code 9204 (2006).

2.  The criteria for a disability rating of 30 percent, but 
no higher, for left knee arteriovenous fistula have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.104 Diagnostic Code 7113 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  VA 
issued a complete notification letter in July 2004, prior to 
the RO's initial adjudication of the claims in October 2004, 
thereby fully complying with the duty to notify the veteran.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's VA treatment records and afforded the veteran two 
VA examinations regarding, one regarding each of his claims 
for increased disability ratings.  These examinations, in 
conjunction with VA treatment notes of record, fully complete 
the picture as to the veteran's level of current disability 
regarding both issues for consideration before the Board.  
There does not appear to be any other evidence, VA or 
private, relevant to the claims at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claims at this time.

II.  Claims for Increased Disability Ratings

The veteran filed his claims for an increased disability 
rating for service-connected schizophrenic disorder and 
residual vascular malformation of the left knee in May 2004.  
The veteran's service-connected schizophrenic disorder dates 
back to 1987 and the veteran's service-connected left knee 
disability dates back to 1978.  Where, as here, initial 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

Schizophrenia
The veteran's schizophrenia is currently rated as 50 percent 
disabling under Diagnostic Code 9204.  Under this diagnostic 
code, schizophrenia, undifferentiated type is rated according 
to the general disability rating formula for mental disorders 
under 38 C.F.R. § 4.130.  

Under this disability rating criteria, a 50 percent 
disability rating is warranted where the veteran's mental 
condition is manifested in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent disability rating is warranted where the veteran's 
mental condition is manifested in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent disability rating, the highest 
rating under this diagnostic code, is warranted where the 
veteran's mental condition is manifested in total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The veteran's VA treatment records as well as a July 2004 and 
a June 2005 VA examination indicate that the veteran's mental 
condition is manifested by the following symptoms.  

The veteran's VA treatment records include a September 2003 
notation indicating the veteran was spontaneous, friendly, 
oriented, relaxed, concerned, supportive, cooperative, and 
assertive.  In October 2003 the veteran was noted to have low 
self esteem, alcohol dependence, problems with relationships, 
problems with communication, and problems with his job while 
obtaining treatment.  In March 2004 the veteran was noted to 
be drinking alcohol and using cocaine on a daily basis.  He 
was noted to be logical, coherent, relevant, not actively 
hallucinating, not suicidal or homicidal, with a euthymic 
mood, appropriate affect, oriented times three, and with fair 
judgment and poor insight.  In June 2004 the veteran reported 
decrease consumption of drugs and alcohol and was noted to be 
cooperative, logical, relevant, coherent, not actively 
hallucinating, not suicidal or homicidal, with apathic mood 
and appropriate affect, alert and oriented times three.

At the veteran's July 2004 VA examination, the veteran was 
noted to be at drug dependence treatment with diagnoses of 
alcohol dependence, cocaine dependence, and schizophrenia.  
The veteran was noted to be in a relationship after having 
separated from his wife four years ago after 25 years of 
marriage.  The veteran was also noted to be the owner of a 
funeral home.  The veteran, upon mental status examination, 
displayed himself as "appropriately dressed with adequate 
hygiene and cooperative.  He is spontaneous and established 
eye contact with the examiner.  He is alert, aware of the 
interview situation and in contact with reality.  There is no 
evidence of psychomotor retardation or agitation.  There are 
no tic, tremors, and no abnormal involuntary movements.  His 
thought process is coherent and logical.  There is no 
looseness of association and no evidence of disorganized 
speech.  There is no evidence of delusions and no evidence of 
hallucinations.  He has no phobias, obsessions, no panic 
attacks, and no suicidal ideas.  His mood is depressed.  His 
affect is broad and appropriate.  He is oriented in person, 
place, and time.  His memory for recent, remote and immediate 
events is intact.  His abstraction capacity is normal.  His 
judgment is good.  His insight is fair."  The signs and 
symptoms described above were noted to be moderately 
interfering with the patient's employment and social 
functioning.  "There is no impairment of thought process or 
communication.  There is no evidence of inappropriate 
behavior.  The patient is able to maintain basic activities 
of daily living." The veteran was diagnosed as having 
schizophrenia, residual type and was assigned a GAF score of 
60 which generally indicates moderate symptoms (such as flat 
affect, circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (such as few friends, conflicts with peers or co-
workers).

At the veteran's most recent VA examination in June 2005, the 
veteran was noted to give a history of smoking, drinking, 
overeating, and drug use though he also was noted to still be 
working at the funeral home.  The veteran was noted to be 
"clean, neatly dressed and groomed, and carrying a 
briefcase...He is alert, oriented times three.  His mood is 
somewhat anxious.  His affect exhibits full range.  His 
attention is good.  Concentration is good.  His memory is 
good.  His speech is clear and coherent.  He is not 
hallucinating.  He is neither suicidal nor homicidal.  His 
insight and judgment are fair.  He exhibits good impulse 
control."  The veteran was also specifically noted to have 
no impairments of thought processes or communication, no 
delusions or hallucinations, no inappropriate behavior, no 
suicidal or homicidal ideations, no problems with personal 
hygiene or daily living, and no problems with orientation or 
memory.  The examiner diagnosed the veteran as having 
schizophrenia, residual type and assigned the veteran a GAF 
score of 60 which generally indicates moderate symptoms (such 
as flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (such as few friends, conflicts with peers 
or co-workers).

While the veteran was noted to have problems with alcohol, 
drugs, smoking, and overeating, his symptoms of schizophrenia 
seem to be under control.  At the examinations described 
above he was not noted to have problems in most areas as he 
maintained employment, a steady relationship, overall fair 
judgment, and logical, coherent and relevant thinking.  
Despite a depressed and somewhat anxious mood during 
examination, he did not express near-continuous depression 
which affected his daily living and the veteran regularly 
appeared well-groomed and well-oriented with no signs of 
impulse control problems.  The veteran was specifically noted 
to not be suicidal or homicidal.  No obsessional rituals were 
noted.  There was no evidence of disorganized speech at the 
July 2004 examination and described as clear and coherent at 
the June 2005 examination.  As a result of the foregoing, the 
veteran's symptoms of schizophrenia do not meet or more 
closely approximate the criteria for a rating in excess of 50 
percent.  The veteran's claim for an increased disability 
rating for schizophrenia must therefore be denied.

The clear preponderance of the evidence as discussed above 
weighs in favor of a denial of the veteran's claim.  
Accordingly, there is no reasonable doubt that could be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107.


Left Knee
The veteran's left knee disability is described as residual 
vascular malformation, status post surgery and immobilization 
and is currently rated as 20 percent disabling under 
Diagnostic Code "7199-7113."  

Diagnostic Code 7113 allows for disability ratings for 
arteriovenous fistula, traumatic which the veteran was 
diagnosed as having in his left knee at the June 2005 VA 
examination.  This diagnostic code warrants a 30 percent 
disability rating for arteriovenous fistula with edema or 
stasis dermatitis of the upper extremities.  A 50 percent 
disability rating is warranted where the arteriovenous 
fistula is without cardiac involvement but with edema, stasis 
dermatitis, and either ulceration or cellulitis of the upper 
extremities.  A 60 percent disability rating is warranted 
where the arteriovenous fistula is without heart failure but 
with enlarged heart, wide pulse pressure, and tachycardia.  A 
100 percent disability rating, the highest rating under this 
diagnostic code, is warranted where the arteriovenous fistula 
is with high output heart failure.

The veteran's left knee disability was most recently examined 
in June 2005.  At the time of this examination, the examiner 
noted that the veteran complained that his left knee had 
severe swelling that is improved with rest and elevation of 
the leg with occasional numbness of the left lower extremity.  
The veteran reported no current treatment and stated that he 
is unable to stand for long periods without swelling and 
discomfort.  Upon physical examination, the veteran was noted 
to have normal skin temperature, normal color, same as non 
affected site, +1 dorsalis pedis anterior posterior pulses 
right and left, no trophic changes right and lower extremity 
brownish pigmentation, and left lower extremity no ulcers, 
left ankle edema, no dermatitis, no cellulitis of the left 
lower extremity.  The veteran was noted to have an 
ankle:brachial index of 1:2.  The veteran was diagnosed as 
having left lower extremity arteriovenous fistula level of 
knee with residual mild left arterial tibio-peroneal 
occlusive disease and mild to moderate left superficial 
venous valvular insufficiency.  

The veteran's left knee disability is characterized by normal 
skin, and no ulcers, dermatitis, or cellulitis.  While a 
mention of possible left ankle edema is noted upon the 
veteran's June 2005 examination, no ulceration, cellulitis, 
or stasis dermatitis was found.  As a result of the 
foregoing, the veteran's symptoms of left knee arteriovenous 
fistula warrant a disability rating of 30 percent but no 
higher as they affect a lower extremity but do not show signs 
of stasis dermatitis, ulceration or cellulitis.  The 
veteran's claim for an increased disability rating for his 
left knee disability must therefore be granted in part to 
reflect the appropriate disability rating for arterovenous 
fistula affecting a lower extremity.  Reasonable doubt, where 
applicable, has been resolved in the veteran's favor.

ORDER

Entitlement to an increased disability rating for 
schizophrenic disorder, currently rated as 50 percent 
disabling, is denied.

Entitlement to a 30 percent disability rating for residual 
vascular malformation, status post surgery and immobilization 
of the left knee, is granted, subject to regulations 
governing awards of monetary benefits.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


